—In an action to recover damages for personal injuries, etc., the defendant Fisher-Price, Inc., appeals from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated March 31, 1998, as denied its motion for partial summary judgment dismissing the plaintiffs’ causes of action to recover damages based on an alleged failure to warn.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that issues of fact exist as *419to whether the appellant’s warnings for its product were adequate. Thus, the motion for partial summary judgment was properly denied (see, Smith v Day Co., 242 AD2d 394; Morrow v Mackler Prods., 240 AD2d 175; Harrigan v Super Prods. Corp., 237 AD2d 882; Beyrle v Finneron, 199 AD2d 1022). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.